Citation Nr: 0603696	
Decision Date: 02/08/06    Archive Date: 02/22/06

DOCKET NO.  03-03 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to concurrent payment of service separation pay 
and Department of Veterans Affairs (VA) disability 
compensation.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel






INTRODUCTION

The veteran had active service from December 1969 to December 
1973 and from June 1988 to July 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.  In June 2003, the veteran testified at a Travel 
Board hearing at the RO in Columbia, South Carolina.  The 
veteran's claim was remanded in March 2004.

In a December 2005 letter, the veteran was advised that he 
was entitled to an additional hearing as the Veterans Law 
Judge who conducted the June 2003 hearing was no longer 
employed by the Board.  See 38 U.S.C.A. § 7102 (West 2002); 
38 C.F.R. § 20.707 (2005).  He was advised that if he did not 
respond to the letter within 30 days, the Board would assume 
that he did not want an additional hearing.  Having received 
no response from the veteran, the Board will proceed with 
consideration of this appeal based on the evidence of record.  
In this regard, the undersigned has read the hearing 
transcript. 


FINDINGS OF FACT

1.  The veteran received separation pay in the net amount of 
$13,384.95.

2.  In June 2002 the veteran was notified of a compensation 
award and was advised that his separation pay would be 
recouped through the withholding of VA compensation until the 
separation amount was paid back.






CONCLUSION OF LAW

The recoupment of separation pay by withholding the veteran's 
VA disability compensation in the amount of $13,384.95 is 
proper.  38 U.S.C.A. § 1174 (West 2002); 38 C.F.R. § 3.700 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In a May 2002 rating decision, the veteran was awarded an 
increased rating of 10 percent for his service-connected left 
ear hearing loss.  In a notification letter issued in June 
2002, the veteran was advised that his separation pay, in the 
amount of $15,000.00, would be recouped through the 
withholding of VA compensation until the separation amount 
was paid back.

In a March 2005 communication, the Defense Finance and 
Accounting Service reported that, upon his separation from 
service, the veteran received separation pay in the net 
amount of $13,384.95.  Accordingly, by an August 2005 
Supplemental Statement of the Case, the RO corrected the 
recoupment amount to $13,384.95

The veteran has argued that, at the time of separation, he 
was informed that, if he retired from the military, he would 
received no payments until such time as the amount was 
recouped from his retirement benefits.  However, there was no 
statement or agreement for recoupment for any other purpose.  
He has further stated that VA has notified him of a 1996 law 
which permits recoupment; however, inasmuch as this law was 
passed subsequent to his agreement with the military, the 
veteran argues that it should be set aside.  

In this regard, it is noted that recoupment of the veteran's 
separation pay from his VA disability compensation is 
required by Congress under 10 U.S.C.A. § 1174(h)(2), which 
states that a member who has received separation pay under 
this section, or severance pay or readjustment pay under any 
other provision of law, based on service in the armed forces 
shall not be deprived, by reason of his receipt of such 
separation pay, severance pay, or readjustment pay, of any 
disability compensation to which he is entitled under the law 
administered by VA, but there shall be deducted from that 
disability compensation an amount equal to the total amount 
of separation pay, severance pay, and readjustment pay 
received.

This statute is implemented by VA in 38 C.F.R. 
§ 3.700(a)(5)(i).  The language of this regulation mirrors 
the statute and states the following:  

Where entitlement to disability compensation was 
established on or after September 15, 1981, a 
veteran who has received separation pay may receive 
disability compensation for disability incurred in 
or aggravated by service prior to the date of 
receipt of the separation pay subject to recoupment 
of the total amount received as separation pay.  
Where payment of separation pay or special 
separation benefits under section 1174a was made on 
or before September 30, 1996, VA will recoup from 
disability compensation an amount equal to the 
total amount of separation pay or special 
separation benefits.  Where payment of separation 
pay or special separation benefits under section 
1174a was made after September 30, 1996, VA will 
recoup from disability compensation an amount equal 
to the total amount of separation pay or special 
separation benefits less the amount of Federal 
income tax withheld from such pay.  

The Board is bound not only by the law prescribed by United 
States Congress, but also by the precedent opinions of VA's 
Office of General Counsel.  38 U.S.C.A. § 7104(c) (West 
2002).

An opinion of the VA General Counsel, VAOGCPREC 14-92, 
concluded that, "[i]n accordance with the provisions of 
10 U.S.C.A. § 1174 and 38 C.F.R. § 3.700, VA disability 
compensation should be offset to recoup the amount of special 
separation benefits received by a former member of the armed 
forces."  See also VAOGCPREC 12-96.

While the Board acknowledges the veteran's argument that he 
entered into an agreement with the military and, because 
recoupment of VA benefits was not part of this agreement, 
recoupment by VA should not apply in his case, the Board is 
bound by the law and this decision is dictated by the 
relevant statutes and regulations.  Simply stated, VA is not 
bound by agreements the veteran may have made with an entity 
outside of VA.  

Beyond the above, with respect to the 1996 change in the law 
to which the veteran has referred, it is noted that this 
change was with respect to the recoupment of the amount of 
Federal income tax withheld from separation pay or special 
separation benefits and that recoupment of such benefits was 
required prior to this date.

As VA does not have any discretion in the recoupment of the 
separation pay, the Board finds that the veteran has failed 
to state a claim upon which relief may be granted, and that 
the claim must be denied for lack of legal merit.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Accordingly, 
the claim must be denied by operation of law.

Where the law is determinative of the issue on appeal, there 
is no further evidence to be developed.  Accordingly, the 
Board finds that the provisions of the Veterans Claims 
Assistance Act (VCAA), 38 U.S.C.A. § 5100 et seq. (West 
2002), are not applicable to this claim because the appeal 
turns on a matter of law and not on the underlying facts or 
development of the facts.  See Manning v. Principi, 16 Vet. 
App. 534, 542 (2002).  

The United States Court of Appeals for Veterans Claims 
(Court) specifically found in Manning that the VCAA can have 
no effect on appeals that are decided on an interpretation of 
the law as opposed to a determination based on fact.  See 
also Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).  Consequently, the Board 
is not required to address efforts to comply with the VCAA 
with respect to the issue here on appeal.  In any event, 
based on the veteran's testimony and the statements he has 
submitted in support of his claim, it is clear that all 
pertinent records have been obtained and the duty to assist 
has been fulfilled.  


ORDER

The recoupment of separation pay by withholding VA 
compensation benefits was proper.

_________________________________________________
	JOHN J. CROWLEY
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


